Citation Nr: 0434226	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of 
multiple head injuries, including irritability, tinnitus, 
memory loss, and vertigo.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a left ear 
disability.  

4.  Entitlement to service connection for bilateral knee 
disability.  

5.  Entitlement to service connection for a disability of the 
cervical spine.  

6.  Entitlement to service connection for a disability of the 
thoracic spine.  

7.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

8.  Entitlement to an increased rating for lumbar strain with 
left sciatic radiculopathy, currently rated 10 percent 
disabling.  

9.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right clavicle.  

10.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, F.J., and E.G.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1977 to August 
1980; he continued to serve in the U.S. Army Reserve until 
1999, including service on either active duty or active duty 
for training (the evidence is not clear on this point) from 
June 1992 to February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2002 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2004, the appellant and two friends appeared and 
testified at a hearing held in Las Vegas before the 
undersigned.  A 53-page transcript of that hearing is of 
record, but unfortunately the tape ran out at that point and 
the transcript is incomplete.  The appellant has been 
informed of this and has requested another hearing before a 
Veterans Law Judge from the Board.  This request forms part 
of the Remand portion of this decision; however, it has 
proven possible to take favorable action on one of the 
current claims without the need for further development.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Degenerative disc disease of the lumbosacral spine 
originated during active duty.  


CONCLUSION OF LAW

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is established.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000 and 
subsequently codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim seeking service connection 
for degenerative disc disease of the lumbosacral spine.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In the present case, the service medical records document 
that the appellant was treated on numerous occasions during 
his active service from 1977 to 1980 for an intervertebral 
disc syndrome manifested by chronic low back pain, including 
radiating pain down the left leg.  No such disability was 
found or noted at the time the appellant entered active 
service.  The appellant initially complained of low back pain 
in early February 1978, shortly after jumping from a 34-foot 
tower during jump school; however, his complaints and the 
clinical findings at that time and later, disclosed no 
neurological component, and the initial diagnosis was of 
muscle strain only.  An intervertebral disc syndrome was 
later diagnosed in Germany in May 1979, and this diagnosis 
was continued throughout the remainder of the appellant's 
active service, including on his final medical examination in 
March 1980.  Thus, it is clear that an intervertebral disc 
syndrome originated during his active service.  

Subsequently, by rating action dated in July 2002, the RO 
granted service connection for left sciatic radiculopathy, 
which is a symptom of the appellant's currently diagnosed 
degenerative disc disease of the lumbosacral spine.  This 
disability cannot be distinguished from the intervertebral 
disc syndrome noted in service.  Accordingly, service 
connection for degenerative disc disease of the lumbosacral 
spine is warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.  


REMAND

As noted above, the precise nature of the appellant's service 
from June 1992 to February 1993 (active duty vs. active duty 
for training) is not clear from the current record; likewise, 
his duty status on May 30, 1997, when he slipped and fell 
injuring his head and back, needs to be clarified.  
Development is also required to obtain the medical records 
dating from the appellant's service from 1980 to 1999 in the 
U.S. Army Reserve and the medical records considered by the 
Social Security Administration in awarding the appellant 
disability benefits after his May 1997 injuries.  

The Board is also of the opinion that medical opinions 
concerning the etiology of all of the claimed disabilities 
are required pursuant to the VCAA.  All of this evidentiary 
development should be accomplished before the appellant is 
scheduled for the second hearing which he has requested in 
connection with this appeal.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims files copies of all VA 
outpatient treatment records pertaining 
to the appellant's treatment since 
January 2004; copies of all medical 
evidence utilized by the Social Security 
Administration in deciding the 
appellant's claim for disability benefits 
following his injury in May 1997; copies 
of all medical records pertaining to the 
appellant's service in the U.S. Army 
Reserve from 1980 to 1999; and a 
determination by the service department 
of the appellant's duty status at 
4:00 a.m. on May 30, 1997.  

2.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims seeking service connection 
or an increased rating or a TDIU, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  The RO should next schedule the 
appellant for an examination by a 
physician or physicians with appropriate 
expertise who has or have not previously 
examined the appellant in order to 
determine the etiology of the 
disabilities for which service connection 
is sought.  Any indicated studies should 
be performed, and the claims files must 
be reviewed by the examiner(s) prior to 
completion of the examination report(s).  
The examiner(s) should affirmatively 
state that this review was accomplished.  
The appropriate examiner is requested to 
determine whether the appellant currently 
has the following chronic disabilities: a 
post-concussion syndrome, including 
irritability, tinnitus, memory loss, and 
vertigo; a disability manifested by 
headaches; a left ear disability 
(including tinnitus); bilateral knee 
disability, and disabilities of the 
cervical and thoracic spines.  With 
respect to each such disability found to 
be present, the examiner should provide 
an opinion as to whether it is likely, 
unlikely, or as likely as not that the 
disability is related to the veteran's 
military service or was caused or 
chronically worsened by service-connected 
disability.  The supporting rationale for 
all opinions expressed must also be 
provided.

6.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

7.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all symptoms and 
functional impairment due to the 
residuals of a fracture of the right 
clavicle.  Any indicated studies should 
be performed, and the claims folders must 
be made available to and reviewed by the 
examiner.  In addition to providing all 
findings required for rating purposes, 
the examiner should provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

8.  The RO should also undertake any 
other development it determines to be 
warranted.  

9.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  The service-connected low 
back disability should be rated under all 
appropriate rating criteria in effect 
since the claim was filed in January 
2001.  If any benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  

10.  If any benefits sought in this 
appeal are not granted to the appellant's 
satisfaction, the RO should schedule the 
appellant for a hearing before a 
traveling Veterans Law Judge in 
accordance with the docket number of his 
appeal.  He and his representative should 
be provided the required 30-day written 
notice of the scheduled time and place of 
this hearing.  

Thereafter, in accordance with proper appellate procedures, 
the case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and argument on the remanded matters 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



